DETAILED ACTION
Response to Amendment
A Reply was filed 31 January 2022.  The amendments to the claims, specification, and drawings have been entered.  Claims 1-3 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  In claim 1 a comma was added.  In claims 2-3 the term “reactor’s” was changed to reactor.  
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga (Reg. No. 67,038) on 22 February 2022.

The claims been amended as follows: 
In claim 1 at lines 13-14, “the fuel assembly the channels” has been changed to read -- the fuel assembly, the channels --.
In claim 2 at line 1, “reactor's” has been changed to read -- reactor --.
In claim 3 at line 1, “reactor's” has been changed to read -- reactor --.

Allowable Subject Matter
Claims 1-3 are allowable over the prior art of record.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646